Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

This office action is in response to the application serial number 17/384,739 filed on 07/24/2021.
Claims 1-10, 11-19, 20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 11, 12, 15-16, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20200260391, Provisional application No. 62803999) in view of  Zhou et al. (US 20200259601, Provisional application No. 62802450).
Regarding to the claim 1, US 20200260391 teaches receiving, by a wireless device: cancellation indication parameters  indicating a first radio network temporary identifier (RNTI) (cancellation indication parameters  indicating a first RNTI ) [see Paragraphs 0435 & 0440] ; and 
a second configuration parameter indicating a value of a deactivation timer of a secondary cell (a deactivation timer of a secondary cell) [see Paragraphs 0366 & 0367 & 0368 & 0371 & 0435 & 0443 ]; 
receiving a cancellation indication downlink control information, associated with the first RNTI, indicating cancellation of an uplink transmission on the secondary cell (receiving a cancellation indication downlink control information, associated with the first RNTI, indicating cancellation of an uplink transmission on the secondary cell) [see Paragraphs 0435 & 0440 ] ; 
based on receiving the cancellation indication downlink control information, starting the deactivation timer with the value (Scelldeactivationtimer ) [see Paragraphs 0366 & 0367 & 0368 & 0371 & 0435 & 0443 ] ; 
deactivating the secondary cell based on the deactivation timer expiring (Scell deactivation timer expired ) [see Paragraphs 0366 & 0367 & 0368 & 0371 & 0435 & 0443 ].
However, US 20200260391 does not explicitly teach cancellation indication configuration parameters.
US 20200259601, from the same or similar fields of endeavor, teaches receiving, by a wireless device: cancellation indication configuration parameters comprising a first configuration parameter indicating a first radio network temporary identifier (RNTI) 

(uplink cancellation indication configuration parameters comprising a first radio network temporary identifier (RNTI)) used cancellation indication [see Paragraphs 0468 & 0441 & 0279 & 0310 & 0315] (Cancel scheduled transmission on PUSCH resources) [see Figure 29 &  Figure 30 & Figure 28];
(The wireless device 3404 (e.g., the physical layer of the wireless device 3404) may receive, from the base station 3402, an uplink pre-emption indication 3408, for example, if/when transmitting the first TB. The uplink pre-emption indication 3408 may indicate that the wireless device 3404 may stop/suspend/cancel the transmission of the first TB on at least one of the PUSCH resources of the uplink grant) [see Paragraph 0468];
receiving a cancellation indication downlink control information, associated with the first RNTI, indicating cancellation of uplink transmissions on first radio resources of the scheduled uplink transmission (The base station 3002 may send (e.g., transmit) an uplink pre-emption indication to the wireless device 3004 and the wireless device 3006, for example, in a group command DCI)  ( The uplink pre-emption indication may comprise a cancellation indication. The base station 3002 may transmit DCI comprising the uplink pre-emption indication. The DCI may be transmitted to a group of wireless devices (e.g., wireless device 3004 and wireless device 3006) addressed by a group RNTI) [see Paragraph 0444]
(The wireless device 3404 (e.g., the physical layer of the wireless device 3404) may receive, from the base station 3402, an uplink pre-emption indication 3408, for example, if/when transmitting the first TB. The uplink pre-emption indication 3408 may indicate that the wireless device 3404 may stop/suspend/cancel the transmission of the first TB on at least one of the PUSCH resources of the uplink grant) [see Paragraph 0468] 
(The wireless device may monitor a group common search space which may be used by the base station for sending (e.g., transmitting) DCIs that are intended for a group of wireless devices. A group common DCI may correspond to an RNTI which is commonly configured for a group of wireless devices. The wireless device may monitor a wireless device-specific search space. A wireless device specific DCI may correspond to an RNTI configured for the wireless device) [see Paragraph 0279];
cancelling the scheduled uplink transmission  [see Paragraphs 0444 & 0468];
configuration parameter indicating a value of a deactivation timer of a secondary cell ([0475] A wireless device may start an SCell deactivation timer (e.g., SCellDeactivationTimer), for example, based on receiving a DCI that comprises an uplink grant. The wireless device may keep an SCell in active state, for example, if the SCell deactivation timer is running. The wireless device may deactivate the SCell, for example, if the SCell deactivation timer expires.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200260391 in view of US 20200259601 because US 20200259601 suggests that The examples described herein may result in advantages such as enabling higher uplink throughput, higher energy efficiency, and/or reduced transmission latency (e.g., for transmission of a pre-empted transmission at the later time).

Regarding to the claim 2, US 20200260391 further teaches receiving a first downlink control information comprising scheduling information for the uplink transmission (receive a first downlink control information comprising scheduling information for the uplink transmission ) [see Paragraphs 0366 & 0367 & 0368 & 0371 & 0435 & 0443 ].
Regarding to the claim 5, US 20200260391 further teaches cancelling the uplink transmission based on the receiving the cancellation indication downlink control information (cancelling the uplink transmission based on the receiving the cancellation indication downlink control information) [see Paragraphs 0366 & 0367 & 0368 & 0371 & 0435 & 0443 ] .Regarding to the claim 6, US 20200260391 further teaches wherein the cancelling the uplink transmission is further based on the cancellation indication configuration parameters (the cancelling the uplink transmission is further based on the cancellation indication configuration parameters) [see Paragraphs 0366 & 0367 & 0368 & 0371 & 0435 & 0443 ].

Regarding to the claim 11, US 20200260391 teaches a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
Receive: cancellation indication parameters  indicating a first radio network temporary identifier (RNTI) (cancellation indication parameters  indicating a first RNTI ) [see Paragraphs 0435 & 0440] ; and 
a second configuration parameter indicating a value of a deactivation timer of a secondary cell (a deactivation timer of a secondary cell) [see Paragraphs 0366 & 0367 & 0368 & 0371 & 0435 & 0443 ]; 
receive a cancellation indication downlink control information, associated with the first RNTI, indicating cancellation of an uplink transmission on the secondary cell (receiving a cancellation indication downlink control information, associated with the first RNTI, indicating cancellation of an uplink transmission on the secondary cell) [see Paragraphs 0435 & 0440 ] ; 
based on receiving the cancellation indication downlink control information, starting the deactivation timer with the value (Scelldeactivationtimer ) [see Paragraphs 0366 & 0367 & 0368 & 0371 & 0435 & 0443 ] ; 
deactivate the secondary cell based on the deactivation timer expiring (Scell deactivation timer expired ) [see Paragraphs 0366 & 0367 & 0368 & 0371 & 0435 & 0443 ].
However, US 20200260391 does not explicitly teach cancellation indication configuration parameters.
US 20200259601, from the same or similar fields of endeavor, teaches receiving, by a wireless device: cancellation indication configuration parameters comprising a first configuration parameter indicating a first radio network temporary identifier (RNTI) 

(uplink cancellation indication configuration parameters comprising a first radio network temporary identifier (RNTI)) used cancellation indication [see Paragraphs 0468 & 0441 & 0279 & 0310 & 0315] (Cancel scheduled transmission on PUSCH resources) [see Figure 29 &  Figure 30 & Figure 28];
(The wireless device 3404 (e.g., the physical layer of the wireless device 3404) may receive, from the base station 3402, an uplink pre-emption indication 3408, for example, if/when transmitting the first TB. The uplink pre-emption indication 3408 may indicate that the wireless device 3404 may stop/suspend/cancel the transmission of the first TB on at least one of the PUSCH resources of the uplink grant) [see Paragraph 0468];
receiving a cancellation indication downlink control information, associated with the first RNTI, indicating cancellation of uplink transmissions on first radio resources of the scheduled uplink transmission (The base station 3002 may send (e.g., transmit) an uplink pre-emption indication to the wireless device 3004 and the wireless device 3006, for example, in a group command DCI)  ( The uplink pre-emption indication may comprise a cancellation indication. The base station 3002 may transmit DCI comprising the uplink pre-emption indication. The DCI may be transmitted to a group of wireless devices (e.g., wireless device 3004 and wireless device 3006) addressed by a group RNTI) [see Paragraph 0444]
(The wireless device 3404 (e.g., the physical layer of the wireless device 3404) may receive, from the base station 3402, an uplink pre-emption indication 3408, for example, if/when transmitting the first TB. The uplink pre-emption indication 3408 may indicate that the wireless device 3404 may stop/suspend/cancel the transmission of the first TB on at least one of the PUSCH resources of the uplink grant) [see Paragraph 0468] 
(The wireless device may monitor a group common search space which may be used by the base station for sending (e.g., transmitting) DCIs that are intended for a group of wireless devices. A group common DCI may correspond to an RNTI which is commonly configured for a group of wireless devices. The wireless device may monitor a wireless device-specific search space. A wireless device specific DCI may correspond to an RNTI configured for the wireless device) [see Paragraph 0279];
cancelling the scheduled uplink transmission  [see Paragraphs 0444 & 0468];
configuration parameter indicating a value of a deactivation timer of a secondary cell ([0475] A wireless device may start an SCell deactivation timer (e.g., SCellDeactivationTimer), for example, based on receiving a DCI that comprises an uplink grant. The wireless device may keep an SCell in active state, for example, if the SCell deactivation timer is running. The wireless device may deactivate the SCell, for example, if the SCell deactivation timer expires.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200260391 in view of US 20200259601 because US 20200259601 suggests that The examples described herein may result in advantages such as enabling higher uplink throughput, higher energy efficiency, and/or reduced transmission latency (e.g., for transmission of a pre-empted transmission at the later time).

Regarding to the claim 12, claim 12 is rejected the same limitations of the claim 2 above.

Regarding to the claim 15, claim 15 is rejected the same limitation of the claim 5 above.
Regarding to the claim 16, claim 16 is rejected the same limitation of the claim 6 above.



Regarding to the claim 20, US 20200260391 teaches a system comprising:
a base station; and a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
Receive from the base station : cancellation indication parameters  indicating a first radio network temporary identifier (RNTI) (cancellation indication parameters  indicating a first RNTI ) [see Paragraphs 0435 & 0440] ; and 
a second configuration parameter indicating a value of a deactivation timer of a secondary cell (a deactivation timer of a secondary cell) [see Paragraphs 0366 & 0367 & 0368 & 0371 & 0435 & 0443 ]; 
receive a cancellation indication downlink control information, associated with the first RNTI, indicating cancellation of an uplink transmission on the secondary cell (receiving a cancellation indication downlink control information, associated with the first RNTI, indicating cancellation of an uplink transmission on the secondary cell) [see Paragraphs 0435 & 0440 ] ; 
based on receiving the cancellation indication downlink control information, starting the deactivation timer with the value (Scelldeactivationtimer ) [see Paragraphs 0366 & 0367 & 0368 & 0371 & 0435 & 0443 ] ; 
deactivate the secondary cell based on the deactivation timer expiring (Scell deactivation timer expired ) [see Paragraphs 0366 & 0367 & 0368 & 0371 & 0435 & 0443 ].
However, US 20200260391 does not explicitly teach cancellation indication configuration parameters.
US 20200259601, from the same or similar fields of endeavor, teaches receiving, by a wireless device: cancellation indication configuration parameters comprising a first configuration parameter indicating a first radio network temporary identifier (RNTI) 

(uplink cancellation indication configuration parameters comprising a first radio network temporary identifier (RNTI)) used cancellation indication [see Paragraphs 0468 & 0441 & 0279 & 0310 & 0315] (Cancel scheduled transmission on PUSCH resources) [see Figure 29 &  Figure 30 & Figure 28];
(The wireless device 3404 (e.g., the physical layer of the wireless device 3404) may receive, from the base station 3402, an uplink pre-emption indication 3408, for example, if/when transmitting the first TB. The uplink pre-emption indication 3408 may indicate that the wireless device 3404 may stop/suspend/cancel the transmission of the first TB on at least one of the PUSCH resources of the uplink grant) [see Paragraph 0468];
receiving a cancellation indication downlink control information, associated with the first RNTI, indicating cancellation of uplink transmissions on first radio resources of the scheduled uplink transmission (The base station 3002 may send (e.g., transmit) an uplink pre-emption indication to the wireless device 3004 and the wireless device 3006, for example, in a group command DCI)  ( The uplink pre-emption indication may comprise a cancellation indication. The base station 3002 may transmit DCI comprising the uplink pre-emption indication. The DCI may be transmitted to a group of wireless devices (e.g., wireless device 3004 and wireless device 3006) addressed by a group RNTI) [see Paragraph 0444]
(The wireless device 3404 (e.g., the physical layer of the wireless device 3404) may receive, from the base station 3402, an uplink pre-emption indication 3408, for example, if/when transmitting the first TB. The uplink pre-emption indication 3408 may indicate that the wireless device 3404 may stop/suspend/cancel the transmission of the first TB on at least one of the PUSCH resources of the uplink grant) [see Paragraph 0468] 
(The wireless device may monitor a group common search space which may be used by the base station for sending (e.g., transmitting) DCIs that are intended for a group of wireless devices. A group common DCI may correspond to an RNTI which is commonly configured for a group of wireless devices. The wireless device may monitor a wireless device-specific search space. A wireless device specific DCI may correspond to an RNTI configured for the wireless device) [see Paragraph 0279];
cancelling the scheduled uplink transmission  [see Paragraphs 0444 & 0468];
configuration parameter indicating a value of a deactivation timer of a secondary cell ([0475] A wireless device may start an SCell deactivation timer (e.g., SCellDeactivationTimer), for example, based on receiving a DCI that comprises an uplink grant. The wireless device may keep an SCell in active state, for example, if the SCell deactivation timer is running. The wireless device may deactivate the SCell, for example, if the SCell deactivation timer expires.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200260391 in view of US 20200259601 because US 20200259601 suggests that The examples described herein may result in advantages such as enabling higher uplink throughput, higher energy efficiency, and/or reduced transmission latency (e.g., for transmission of a pre-empted transmission at the later time).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. : 10979976  in view of  Zhou et al. (US 20200260391, Provisional application No. 62803999).



Regarding to the claim 1, claim 1  of U.S. Patent No. : 10979976 teaches 
receiving, by a wireless device: cancellation indication configuration parameters comprising a first configuration parameter indicating a first radio network temporary identifier (RNTI) (A method comprising: receiving, by a wireless device, uplink cancellation indication configuration parameters comprising: a first radio network temporary identifier (RNTI) used for cancellation indication; and an offset parameter indicating a number of symbols, from a cancellation indication downlink control information, for determining a first symbol of a plurality of radio resources; monitoring a control channel in a common search space, for the first RNTI, in a time window that is based on a timing of a scheduled uplink transmission and regardless of being in a discontinuous reception (DRX) Active Time or not; receiving a cancellation indication downlink control information, associated with the first RNTI, comprising an uplink cancellation indication indicating cancellation of uplink transmissions on the plurality of radio resources comprising first radio resources of the scheduled uplink transmission; and cancelling the scheduled uplink transmission.) ; 
receiving a cancellation indication downlink control information, associated with the first RNTI, indicating cancellation of an uplink transmission on the secondary cell (A method comprising: receiving, by a wireless device, uplink cancellation indication configuration parameters comprising: a first radio network temporary identifier (RNTI) used for cancellation indication; and an offset parameter indicating a number of symbols, from a cancellation indication downlink control information, for determining a first symbol of a plurality of radio resources; monitoring a control channel in a common search space, for the first RNTI, in a time window that is based on a timing of a scheduled uplink transmission and regardless of being in a discontinuous reception (DRX) Active Time or not; receiving a cancellation indication downlink control information, associated with the first RNTI, comprising an uplink cancellation indication indicating cancellation of uplink transmissions on the plurality of radio resources comprising first radio resources of the scheduled uplink transmission; and cancelling the scheduled uplink transmission.); 
However, claim 1  of U.S. Patent No. : 10979976 does not explicitly teach a configuration parameter indicating a value of a deactivation timer of secondary cell.
US 20200259601, from the same or similar fields of endeavor, teaches receiving, by a wireless device: cancellation indication configuration parameters comprising a first configuration parameter indicating a first radio network temporary identifier (RNTI) 

(uplink cancellation indication configuration parameters comprising a first radio network temporary identifier (RNTI)) used cancellation indication [see Paragraphs 0468 & 0441 & 0279 & 0310 & 0315] (Cancel scheduled transmission on PUSCH resources) [see Figure 29 &  Figure 30 & Figure 28];
(The wireless device 3404 (e.g., the physical layer of the wireless device 3404) may receive, from the base station 3402, an uplink pre-emption indication 3408, for example, if/when transmitting the first TB. The uplink pre-emption indication 3408 may indicate that the wireless device 3404 may stop/suspend/cancel the transmission of the first TB on at least one of the PUSCH resources of the uplink grant) [see Paragraph 0468];
receiving a cancellation indication downlink control information, associated with the first RNTI, indicating cancellation of uplink transmissions on first radio resources of the scheduled uplink transmission (The base station 3002 may send (e.g., transmit) an uplink pre-emption indication to the wireless device 3004 and the wireless device 3006, for example, in a group command DCI)  ( The uplink pre-emption indication may comprise a cancellation indication. The base station 3002 may transmit DCI comprising the uplink pre-emption indication. The DCI may be transmitted to a group of wireless devices (e.g., wireless device 3004 and wireless device 3006) addressed by a group RNTI) [see Paragraph 0444]
(The wireless device 3404 (e.g., the physical layer of the wireless device 3404) may receive, from the base station 3402, an uplink pre-emption indication 3408, for example, if/when transmitting the first TB. The uplink pre-emption indication 3408 may indicate that the wireless device 3404 may stop/suspend/cancel the transmission of the first TB on at least one of the PUSCH resources of the uplink grant) [see Paragraph 0468] 
(The wireless device may monitor a group common search space which may be used by the base station for sending (e.g., transmitting) DCIs that are intended for a group of wireless devices. A group common DCI may correspond to an RNTI which is commonly configured for a group of wireless devices. The wireless device may monitor a wireless device-specific search space. A wireless device specific DCI may correspond to an RNTI configured for the wireless device) [see Paragraph 0279];
cancelling the scheduled uplink transmission  [see Paragraphs 0444 & 0468];
configuration parameter indicating a value of a deactivation timer of a secondary cell ([0475] A wireless device may start an SCell deactivation timer (e.g., SCellDeactivationTimer), for example, based on receiving a DCI that comprises an uplink grant. The wireless device may keep an SCell in active state, for example, if the SCell deactivation timer is running. The wireless device may deactivate the SCell, for example, if the SCell deactivation timer expires.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of claim 1  of U.S. Patent No. : 10979976 in view of US 20200259601 because US 20200259601 suggests that The examples described herein may result in advantages such as enabling higher uplink throughput, higher energy efficiency, and/or reduced transmission latency (e.g., for transmission of a pre-empted transmission at the later time).

Regarding to the claim 11, claim 1  of U.S. Patent No. : 10979976 teaches 
receiving, by a wireless device: cancellation indication configuration parameters comprising a first configuration parameter indicating a first radio network temporary identifier (RNTI) (A method comprising: receiving, by a wireless device, uplink cancellation indication configuration parameters comprising: a first radio network temporary identifier (RNTI) used for cancellation indication; and an offset parameter indicating a number of symbols, from a cancellation indication downlink control information, for determining a first symbol of a plurality of radio resources; monitoring a control channel in a common search space, for the first RNTI, in a time window that is based on a timing of a scheduled uplink transmission and regardless of being in a discontinuous reception (DRX) Active Time or not; receiving a cancellation indication downlink control information, associated with the first RNTI, comprising an uplink cancellation indication indicating cancellation of uplink transmissions on the plurality of radio resources comprising first radio resources of the scheduled uplink transmission; and cancelling the scheduled uplink transmission.) ; 
receiving a cancellation indication downlink control information, associated with the first RNTI, indicating cancellation of an uplink transmission on the secondary cell (A method comprising: receiving, by a wireless device, uplink cancellation indication configuration parameters comprising: a first radio network temporary identifier (RNTI) used for cancellation indication; and an offset parameter indicating a number of symbols, from a cancellation indication downlink control information, for determining a first symbol of a plurality of radio resources; monitoring a control channel in a common search space, for the first RNTI, in a time window that is based on a timing of a scheduled uplink transmission and regardless of being in a discontinuous reception (DRX) Active Time or not; receiving a cancellation indication downlink control information, associated with the first RNTI, comprising an uplink cancellation indication indicating cancellation of uplink transmissions on the plurality of radio resources comprising first radio resources of the scheduled uplink transmission; and cancelling the scheduled uplink transmission.); 
However, claim 1  of U.S. Patent No. : 10979976 does not explicitly teach a configuration parameter indicating a value of a deactivation timer of secondary cell.
US 20200259601, from the same or similar fields of endeavor, teaches receiving, by a wireless device: cancellation indication configuration parameters comprising a first configuration parameter indicating a first radio network temporary identifier (RNTI) 

(uplink cancellation indication configuration parameters comprising a first radio network temporary identifier (RNTI)) used cancellation indication [see Paragraphs 0468 & 0441 & 0279 & 0310 & 0315] (Cancel scheduled transmission on PUSCH resources) [see Figure 29 &  Figure 30 & Figure 28];
(The wireless device 3404 (e.g., the physical layer of the wireless device 3404) may receive, from the base station 3402, an uplink pre-emption indication 3408, for example, if/when transmitting the first TB. The uplink pre-emption indication 3408 may indicate that the wireless device 3404 may stop/suspend/cancel the transmission of the first TB on at least one of the PUSCH resources of the uplink grant) [see Paragraph 0468];
receiving a cancellation indication downlink control information, associated with the first RNTI, indicating cancellation of uplink transmissions on first radio resources of the scheduled uplink transmission (The base station 3002 may send (e.g., transmit) an uplink pre-emption indication to the wireless device 3004 and the wireless device 3006, for example, in a group command DCI)  ( The uplink pre-emption indication may comprise a cancellation indication. The base station 3002 may transmit DCI comprising the uplink pre-emption indication. The DCI may be transmitted to a group of wireless devices (e.g., wireless device 3004 and wireless device 3006) addressed by a group RNTI) [see Paragraph 0444]
(The wireless device 3404 (e.g., the physical layer of the wireless device 3404) may receive, from the base station 3402, an uplink pre-emption indication 3408, for example, if/when transmitting the first TB. The uplink pre-emption indication 3408 may indicate that the wireless device 3404 may stop/suspend/cancel the transmission of the first TB on at least one of the PUSCH resources of the uplink grant) [see Paragraph 0468] 
(The wireless device may monitor a group common search space which may be used by the base station for sending (e.g., transmitting) DCIs that are intended for a group of wireless devices. A group common DCI may correspond to an RNTI which is commonly configured for a group of wireless devices. The wireless device may monitor a wireless device-specific search space. A wireless device specific DCI may correspond to an RNTI configured for the wireless device) [see Paragraph 0279];
cancelling the scheduled uplink transmission  [see Paragraphs 0444 & 0468];
configuration parameter indicating a value of a deactivation timer of a secondary cell ([0475] A wireless device may start an SCell deactivation timer (e.g., SCellDeactivationTimer), for example, based on receiving a DCI that comprises an uplink grant. The wireless device may keep an SCell in active state, for example, if the SCell deactivation timer is running. The wireless device may deactivate the SCell, for example, if the SCell deactivation timer expires.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of claim 1  of U.S. Patent No. : 10979976 in view of US 20200259601 because US 20200259601 suggests that The examples described herein may result in advantages such as enabling higher uplink throughput, higher energy efficiency, and/or reduced transmission latency (e.g., for transmission of a pre-empted transmission at the later time).


Regarding to the claim 20, claim 1  of U.S. Patent No. : 10979976 teaches 
receiving, by a wireless device: cancellation indication configuration parameters comprising a first configuration parameter indicating a first radio network temporary identifier (RNTI) (A method comprising: receiving, by a wireless device, uplink cancellation indication configuration parameters comprising: a first radio network temporary identifier (RNTI) used for cancellation indication; and an offset parameter indicating a number of symbols, from a cancellation indication downlink control information, for determining a first symbol of a plurality of radio resources; monitoring a control channel in a common search space, for the first RNTI, in a time window that is based on a timing of a scheduled uplink transmission and regardless of being in a discontinuous reception (DRX) Active Time or not; receiving a cancellation indication downlink control information, associated with the first RNTI, comprising an uplink cancellation indication indicating cancellation of uplink transmissions on the plurality of radio resources comprising first radio resources of the scheduled uplink transmission; and cancelling the scheduled uplink transmission.) ; 
receiving a cancellation indication downlink control information, associated with the first RNTI, indicating cancellation of an uplink transmission on the secondary cell (A method comprising: receiving, by a wireless device, uplink cancellation indication configuration parameters comprising: a first radio network temporary identifier (RNTI) used for cancellation indication; and an offset parameter indicating a number of symbols, from a cancellation indication downlink control information, for determining a first symbol of a plurality of radio resources; monitoring a control channel in a common search space, for the first RNTI, in a time window that is based on a timing of a scheduled uplink transmission and regardless of being in a discontinuous reception (DRX) Active Time or not; receiving a cancellation indication downlink control information, associated with the first RNTI, comprising an uplink cancellation indication indicating cancellation of uplink transmissions on the plurality of radio resources comprising first radio resources of the scheduled uplink transmission; and cancelling the scheduled uplink transmission.); 
However, claim 1  of U.S. Patent No. : 10979976 does not explicitly teach a configuration parameter indicating a value of a deactivation timer of secondary cell.
US 20200259601, from the same or similar fields of endeavor, teaches receiving, by a wireless device: cancellation indication configuration parameters comprising a first configuration parameter indicating a first radio network temporary identifier (RNTI) 

(uplink cancellation indication configuration parameters comprising a first radio network temporary identifier (RNTI)) used cancellation indication [see Paragraphs 0468 & 0441 & 0279 & 0310 & 0315] (Cancel scheduled transmission on PUSCH resources) [see Figure 29 &  Figure 30 & Figure 28];
(The wireless device 3404 (e.g., the physical layer of the wireless device 3404) may receive, from the base station 3402, an uplink pre-emption indication 3408, for example, if/when transmitting the first TB. The uplink pre-emption indication 3408 may indicate that the wireless device 3404 may stop/suspend/cancel the transmission of the first TB on at least one of the PUSCH resources of the uplink grant) [see Paragraph 0468];
receiving a cancellation indication downlink control information, associated with the first RNTI, indicating cancellation of uplink transmissions on first radio resources of the scheduled uplink transmission (The base station 3002 may send (e.g., transmit) an uplink pre-emption indication to the wireless device 3004 and the wireless device 3006, for example, in a group command DCI)  ( The uplink pre-emption indication may comprise a cancellation indication. The base station 3002 may transmit DCI comprising the uplink pre-emption indication. The DCI may be transmitted to a group of wireless devices (e.g., wireless device 3004 and wireless device 3006) addressed by a group RNTI) [see Paragraph 0444]
(The wireless device 3404 (e.g., the physical layer of the wireless device 3404) may receive, from the base station 3402, an uplink pre-emption indication 3408, for example, if/when transmitting the first TB. The uplink pre-emption indication 3408 may indicate that the wireless device 3404 may stop/suspend/cancel the transmission of the first TB on at least one of the PUSCH resources of the uplink grant) [see Paragraph 0468] 
(The wireless device may monitor a group common search space which may be used by the base station for sending (e.g., transmitting) DCIs that are intended for a group of wireless devices. A group common DCI may correspond to an RNTI which is commonly configured for a group of wireless devices. The wireless device may monitor a wireless device-specific search space. A wireless device specific DCI may correspond to an RNTI configured for the wireless device) [see Paragraph 0279];
cancelling the scheduled uplink transmission  [see Paragraphs 0444 & 0468];
configuration parameter indicating a value of a deactivation timer of a secondary cell ([0475] A wireless device may start an SCell deactivation timer (e.g., SCellDeactivationTimer), for example, based on receiving a DCI that comprises an uplink grant. The wireless device may keep an SCell in active state, for example, if the SCell deactivation timer is running. The wireless device may deactivate the SCell, for example, if the SCell deactivation timer expires.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of claim 1  of U.S. Patent No. : 10979976 in view of US 20200259601 because US 20200259601 suggests that The examples described herein may result in advantages such as enabling higher uplink throughput, higher energy efficiency, and/or reduced transmission latency (e.g., for transmission of a pre-empted transmission at the later time).

Regarding to the claim 11, claim 1  of U.S. Patent No. : 10979976 teaches 
receiving, by a wireless device: cancellation indication configuration parameters comprising a first configuration parameter indicating a first radio network temporary identifier (RNTI) (A method comprising: receiving, by a wireless device, uplink cancellation indication configuration parameters comprising: a first radio network temporary identifier (RNTI) used for cancellation indication; and an offset parameter indicating a number of symbols, from a cancellation indication downlink control information, for determining a first symbol of a plurality of radio resources; monitoring a control channel in a common search space, for the first RNTI, in a time window that is based on a timing of a scheduled uplink transmission and regardless of being in a discontinuous reception (DRX) Active Time or not; receiving a cancellation indication downlink control information, associated with the first RNTI, comprising an uplink cancellation indication indicating cancellation of uplink transmissions on the plurality of radio resources comprising first radio resources of the scheduled uplink transmission; and cancelling the scheduled uplink transmission.) ; 
receiving a cancellation indication downlink control information, associated with the first RNTI, indicating cancellation of an uplink transmission on the secondary cell (A method comprising: receiving, by a wireless device, uplink cancellation indication configuration parameters comprising: a first radio network temporary identifier (RNTI) used for cancellation indication; and an offset parameter indicating a number of symbols, from a cancellation indication downlink control information, for determining a first symbol of a plurality of radio resources; monitoring a control channel in a common search space, for the first RNTI, in a time window that is based on a timing of a scheduled uplink transmission and regardless of being in a discontinuous reception (DRX) Active Time or not; receiving a cancellation indication downlink control information, associated with the first RNTI, comprising an uplink cancellation indication indicating cancellation of uplink transmissions on the plurality of radio resources comprising first radio resources of the scheduled uplink transmission; and cancelling the scheduled uplink transmission.); 
However, claim 1  of U.S. Patent No. : 10979976 does not explicitly teach a configuration parameter indicating a value of a deactivation timer of secondary cell.
US 20200259601, from the same or similar fields of endeavor, teaches receiving, by a wireless device: cancellation indication configuration parameters comprising a first configuration parameter indicating a first radio network temporary identifier (RNTI) 

(uplink cancellation indication configuration parameters comprising a first radio network temporary identifier (RNTI)) used cancellation indication [see Paragraphs 0468 & 0441 & 0279 & 0310 & 0315] (Cancel scheduled transmission on PUSCH resources) [see Figure 29 &  Figure 30 & Figure 28];
(The wireless device 3404 (e.g., the physical layer of the wireless device 3404) may receive, from the base station 3402, an uplink pre-emption indication 3408, for example, if/when transmitting the first TB. The uplink pre-emption indication 3408 may indicate that the wireless device 3404 may stop/suspend/cancel the transmission of the first TB on at least one of the PUSCH resources of the uplink grant) [see Paragraph 0468];
receiving a cancellation indication downlink control information, associated with the first RNTI, indicating cancellation of uplink transmissions on first radio resources of the scheduled uplink transmission (The base station 3002 may send (e.g., transmit) an uplink pre-emption indication to the wireless device 3004 and the wireless device 3006, for example, in a group command DCI)  ( The uplink pre-emption indication may comprise a cancellation indication. The base station 3002 may transmit DCI comprising the uplink pre-emption indication. The DCI may be transmitted to a group of wireless devices (e.g., wireless device 3004 and wireless device 3006) addressed by a group RNTI) [see Paragraph 0444]
(The wireless device 3404 (e.g., the physical layer of the wireless device 3404) may receive, from the base station 3402, an uplink pre-emption indication 3408, for example, if/when transmitting the first TB. The uplink pre-emption indication 3408 may indicate that the wireless device 3404 may stop/suspend/cancel the transmission of the first TB on at least one of the PUSCH resources of the uplink grant) [see Paragraph 0468] 
(The wireless device may monitor a group common search space which may be used by the base station for sending (e.g., transmitting) DCIs that are intended for a group of wireless devices. A group common DCI may correspond to an RNTI which is commonly configured for a group of wireless devices. The wireless device may monitor a wireless device-specific search space. A wireless device specific DCI may correspond to an RNTI configured for the wireless device) [see Paragraph 0279];
cancelling the scheduled uplink transmission  [see Paragraphs 0444 & 0468];
configuration parameter indicating a value of a deactivation timer of a secondary cell ([0475] A wireless device may start an SCell deactivation timer (e.g., SCellDeactivationTimer), for example, based on receiving a DCI that comprises an uplink grant. The wireless device may keep an SCell in active state, for example, if the SCell deactivation timer is running. The wireless device may deactivate the SCell, for example, if the SCell deactivation timer expires.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of claim 1  of U.S. Patent No. : 10979976 in view of US 20200259601 because US 20200259601 suggests that The examples described herein may result in advantages such as enabling higher uplink throughput, higher energy efficiency, and/or reduced transmission latency (e.g., for transmission of a pre-empted transmission at the later time).

Allowable Subject Matter
Claims 3, 4, 7, 8, 9, 10, 13, 14, 17, 18, 19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412